Citation Nr: 1606811	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-32 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for a gastrointestinal disorder, claimed as gastritis, to include as secondary to a service-connected dental disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The Veteran served on active duty from April 1957 to December 1959.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a dental disorder and a gastrointestinal disorder.  

In April 2011, the Veteran testified at a Board hearing at the RO before the undersigned Veterans Law Judge.  

In April 2013, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

While on remand, in a June 2013 rating decision, the AOJ granted service connection for a dental disorder, claimed as weak and discolored teeth, gum and bone loss, nerve damage, and pyorrhea of the gums, and assigned an initial zero percent disability rating, effective June 23, 2009.  The grant of service connection for this disability constitutes a full award of the benefit sought on appeal with respect to the claim of service connection for a dental disorder.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Veteran did not thereafter submit a notice of disagreement with the initial rating or effective date assigned.  Thus, those matters are not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

In November 2013, the Board again remanded the remaining issue on appeal to the AOJ for additional evidentiary development.  



FINDING OF FACT

On February 13, 2016, the Board was notified by the Philadelphia RO that the Veteran died in October 2014.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


